DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 3-5 appear to be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as a method of producing the susceptor the claimed invention must include at least one method step, the claim is considered improper under 35 USC 112 and possibly 35 USC 101 (see MPEP 2173.05(q)) because no step is actually set forth.  Thus, at this time Examiner is unable to unequivocally set forth a reasoning, but assumes that addition of a particular step would be outside of what is required for the apparatus based on the idea of product by process.  If and when, a proper method claim is produced the election/restriction will be reconsidered.  The election restriction will also be reconsidered upon allowance of the examined claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-5 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0234248 to Kano et al. in view of U.S. Patent No. 2015/0359042 to Kato et al., JP Patent Pub. No. 2016012679 to Maki et al. (JP 6233209 is used as a translated equivalent) and Japanese Patent Pub. No. 2003-212655 to Aida et al.
Regarding claim 1:  Kano et al. disclose a susceptor capable of generating heat by induction heating substantially as claimed, the susceptor comprising:  
a graphite base material (Figs. 1-2, 2; para. 36); and 
a ceramic coating layer that is PBN (pyrolytic boron nitride)(Figs. 1-2, 6; para. 23).
However, while Kano et al. do generically teach that thermal expansion properties and resistivity properties of the materials of the susceptor are of importance, the specifically claimed values of the same and resulting related ratios are not explicitly set forth.
In a similar susceptor, Kato et al. disclose selection/optimization of a thermal expansion coefficient of graphite base to 3.5x10-6/K or higher and 4.5 x10-6/K or lower when coated with a PBN layer for the purpose of solving problems of cracking and breaking and thereby diminishing costs  (see, e.g., abstract, tables and accompanying text.).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have selected a thermal expansion coefficient for the graphite base of Kano et al. to be 3.5x10-6/K or higher and 4.5 x10-6/K or lower in order to solve the problem of cracking and breaking thereby diminishing costs as taught by Kato et al. 
Further, in a similar susceptor, Maki et al. disclose a graphite base material with an electrical resistivity of 8.0 or higher and 13.0 or lower (see, e.g., Table 1 and abstract) and optimized dimensions for the purpose of providing a susceptor with a balanced temperature distribution.  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided the susceptor of Kano et al. having a graphite base material with an electrical resistivity of 8.0 or higher and 13.0 or lower and optimized dimensions for in order to provide a susceptor with a balanced temperature distribution as taught by Maki et al.  

Although, modified Kano et al. does teach optimizing thermal expansion coefficient of the graphite base material and electrical resistivity of the graphite base material, modified Kano et al. fails to teach wherein the graphite base material is produced by using an aggregate raw material and a binder, the aggregate raw material is a mixture of two or more members selected from the group consisting of amorphous coke powder, an acicular coke powder and graphite powder, the mixture of 
However, Aida et al. disclose a graphite base material produced by combining optimized ratios of the parts by weight of amorphous coke powder (i.e. regular coke powder) and acicular coke powder (i.e. needle coke powder) in combination with at least a binder for the purpose of providing a graphite base material with a specific resistance, intensity and thermal expansion coefficient (see, e.g., abstract and paras. 6-14, examples and Table 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have optimized the parts by weight of amorphous coke powder and acicular coke powder in combination with a binder in an aggregate raw material in order to produce a graphite base material with an optimized and specific  resistance, intensity and thermal expansion coefficient as taught by Aida.
Examiner also notes, regarding the specific amounts of amorphous coke powder and acicular coke powder and the resulting features of the graphite base material, that the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  However, if Applicant has findings of unexpected results, they are invited to share and explain the relevance of the same on the record.
Finally, regarding the claimed ratios of ρmax/ρmin and ρ800/ρ1600 which notably do not require specific values but an optimization of values to achieve claimed ratios, Examiner notes that Kato et al. teaches optimizing resistivity and thermal expansion coefficient of the graphite base material by selecting the manner by which a raw material coke is admixed (see, e.g., para. 4).  Additionally, Kato et al. teach limiting variation in resistivity values (i.e. generically ρx/ρy = 1) for the purpose of limiting the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to of one of ordinary skill at the time Applciant’s invention was effectively filed to have provided  optimized values of ρmax/ρmin and ρ800/ρ1600 in order to limit the tensile stress between the base material and the PBN ceramic coating layer of Kano et al. thereby preventing cracking and breaking as taught by Kato et al.
Regarding the idea of “induction heating” in the preamble, Examiner notes that the induction heating means is not claimed as a structural feature of the susceptor, therefore this is considered intended use.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al., Kato et al., Maki et al., Aida et al. as applied to claim 1 above and further in view of U.S. Patent Pub. No. 2008/0035632 to Fujita et al.
Modified Kano et al. disclose the susceptor substantially as claimed and as described above.
However, modified Kano et al. fail to disclose the ceramic coating layer is at least one material selected from SiC and TaC.
Fujita et al. disclose use of a ceramic coating layer on a susceptor having a graphite base material wherein the construction allows for a prevention of generation of particles (see, e.g., abstract).  Examiner also notes that the courts have ruled that the selection of a known material based on its Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided SiC or TaC as alternative ceramic materials in order to form a susceptor with a construction capable of allowing for prevention of generation of particles as taught by Fujita et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, newly relied upon reference, Aida, teaches that is known in the art to mix coke powders and graphite powder in order to achieve a graphite base with optimized characteristics such as electrical resistivity and thermal expansion, wherein the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As mentioned above, evidence indicating unexpected results may be used to refute a finding of non-obviousness.  Applicant is invited to provide evidence and/or reasoning stating the same for consideration.  However, Examiner notes that the evidence must be commensurate with the claimed features.  Presently, in the instant case, Examiner notes that the claimed ranges of the powders do not appear to be directly related to the claimed features of coefficient of thermal expansion and electrical resistivity.  That is, based on Applicant’s disclosure/examples, it does not seem that mixtures inside the claimed ranges necessarily result in an apparatus having the claimed properties.  Thus, not only is it unclear whether it is only the claimed ranges that dictate the properties (i.e. other features may 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARLA A MOORE/Primary Examiner, Art Unit 1716